THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com October 10, 2013 Ms. Anne Nguyen Parker Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Black Rock Petroleum Company Form S-1 Registration Statement File No. 333-189839 Dear Ms Parker: In response to your letter of comments dated September 23, 2013, please be advised as follows: General 1.The revisions you requested have been provided, however, we were unable to find the disclosure referenced in the third bullet point. Reasons for the Distribution 2.The information requested has been provided. Business Blank Check Corporation 3.The additional disclosure you requested has been provided. Sale of Oil and Gas Equipment 4.The information you requested has been provided. Management’s Discussion and Analysis or Plan of Distribution Plan of Operation 5.The information requested has been provided. 6.The information requested has been provided. Ms. Anne Nguyen Parker Securities and Exchange Commission RE: Black Rock Petroleum Company Form S-1 Registration Statement File No. 333-189839 October 10, 2013 Page 2 Financial Statements 7.The financial statements have been updated and a new auditor’s consent has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc:Black Rock Petroleum Company
